In December, 1918, the appellant applied to the Supreme Court for a writ of prohibition to restrain the hearing and determination by the surrogate of Genesee county of a proceeding for the judicial settlement of the accounts of testamentary trustees. The ground of the application was that jurisdiction was withdrawn from the surrogate by section 2641 of the *Page 586 
Code of Civil Procedure. The Supreme Court, at Special Term, denied the writ, and the Appellate Division affirmed the order.
Upon the argument in this court, the appellant's counsel conceded that the surrogate had determined the proceeding, that he had entered a decree, and that his term of office had expired.
In such circumstances, the writ of prohibition would be ineffectual if issued. The question has become an abstract one by force of lapse of time and changed events. The court will, therefore, decline to proceed to a determination of the merits (Delavan v. N.Y., N.H.  H.R.R. Co., 216 N.Y. 359; Mills v.Green, 159 U.S. 651; Jones v. Montague, 194 U.S. 147).
The appeal should be dismissed, without costs to either party.
HISCOCK, Ch. J., CHASE, CARDOZO, POUND, McLAUGHLIN and ANDREWS, JJ., concur; HOGAN, J., absent.
Appeal dismissed.